Judgment unanimously affirmed. Memorandum: Defendants have been convicted of conspiracy and the murder of four individuals. The charges arose from the contract killing of a prospective witness in a drug case involving defendant Clark. Of the several claims raised by defendants on appeal, only one merits discussion. We reject defendants’ contention that the late disclosure of exculpatory material deprived them of a fair trial in violation of Brady v Maryland (373 US 83). Brady does not direct disclosure at any particular stage of the proceedings (United States v Kaplan, 554 F2d 577). The issue is whether the evidence was disclosed in time for the defense to utilize it effectively (see People v Simmons, 36 NY2d 126; People v Mackey, 52 AD2d 662; United States v Menghi, 641 F2d 72). All of the evidence in question was disclosed prior to the close' of the People’s direct case. The defense had sufficient time to utilize the material and there was no indication that earlier disclosure would have substantially affected the nature of the evidence or altered defendants’ triál strategy (see People v Mosher, 81 AD2d 684; United States v Menghi, 641 F2d 72, supra; United States v Kaplan, 554 F2d 577; cf. Grant v Alldredge, 498 F2d 376). In addition, we note that defendants failed to request a mistrial or an adjournment on this basis (see People v Charleston, 56 NY2d 886; United States v Menghi, 641 F2d 72, supra; United States v Kaplan, 554 F2d 577, supra). We have reviewed the other claims raised by defendants and find them to be without merit. (Appeal from judgment of Supreme Court, Erie County, Ostrowski, J. — murder, second degree and conspiracy, first degree.) Present — Hancock, Jr., J. P., Denman, Boomer and Schnepp, JJ.